Citation Nr: 1808049	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for service-connected bilateral pes planus.

2. Entitlement to service connection for bilateral lower extremity neuropathy, including as secondary to service-connected bilateral pes planus.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse
ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at an October 2017 Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

During his Board hearing, the Veteran expressed interest in raising the issue of entitlement to service connection for a psychiatric disability as secondary to his service-connected bilateral pes planus.  See October 2017 Board video conference hearing transcript, pp. 19-20.  Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The Agency of Original Jurisdiction (AOJ) is hereby advised that the Veteran has articulated intent to file a claim, and should take appropriate action.

The Board notes that at the October 2017 Board video conference hearing, the Veteran also raised a claim of entitlement to TDIU in connection with his disabilities, as explained below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the TDIU claim, and for the purpose of clarity, has separately captioned the issue on the title page.



The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds remand is warranted for further development of the claim of entitlement to an increased rating in excess of 30 percent for service-connected bilateral pes planus, the claim of service connection for bilateral lower extremity neuropathy, including as secondary to service-connected bilateral pes planus, and the claim of entitlement to TDIU.


1. Entitlement to an increased rating in excess of 30 percent for service-connected bilateral pes planus.

With respect to the claim for entitlement to an increased rating in excess of 30 percent for service-connected bilateral pes planus, at the October 2017 Board video conference hearing, the Veteran reported that has been being treated by a VA podiatrist for his bilateral pes planus as recent as on the Monday before the hearing.  See October 2017 Board video conference hearing transcript, p. 18.  However, it does not appear that the RO has developed this lead, as the most recent VA records on file only date up to December 2016.  Therefore, the claim must be remanded to obtain any outstanding VA bilateral pes planus treatment records, dating from January 2017 to the present.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (The duty to assist includes assisting the claimant in the procurement of relevant records).  

Next, at the October 2017 Board video conference hearing, the Veteran reported that the severity of his service-connected bilateral pes planus has worsened since his most recent February 2016 VA foot examination.  See October 2017 video conference hearing transcript, pp. 16-17; see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, upon remand, the RO should obtain a new VA foot examination report and opinion to ascertain the current severity and manifestations of his service-connected bilateral pes planus.

The Veteran also reported at the October 2017 Board video conference hearing that he experiences flare-ups from his service-connected bilateral pes planus that cause him great pain and difficulty with walking or standing.  See October 2017 Board video conference hearing transcript, pp. 3-5, 11-12.  However, while the February 2016 VA foot examination report shows that the examiner indicated that the Veteran reported experiencing flare-ups that impact the function of the foot, the examiner failed to sufficiently elicit relevant information as to the Veteran's flare-ups of the bilateral pes planus.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner did not provide anything more specific except to state:  "flare-ups can cause antalgic gait."  Thus, upon remand, the RO should ensure that the new opinion properly addresses the Veteran's flare-ups in accordance with the remand instructions below.  


2. Entitlement to service connection for bilateral lower extremity neuropathy, including as secondary to service-connected bilateral pes planus.

Turning to the next claim, the Board finds that the April 2012 VA etiology opinion for the claim for entitlement to service connection for bilateral lower extremity neuropathy, including as secondary to service-connected bilateral pes planus, is inadequate for adjudicating to the extent explained below.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In August 2012, the Veteran submitted a note from a private medical doctor that states "cannot rule out possibility of flat feet causing neuropathy - other causes have been ruled out," and that in September 2012, the Veteran submitted an Internet print out on a potential relation between peripheral neuropathy and pes planus.  However, the April 2012 VA examiner did not address either evidence in his etiology opinion, when under VA law, the examiner must provide an opinion based on a review of the complete record (see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)), and furthermore, the examiner may have an obligation to conduct further research in the medical literature depending on the evidence in the record at the time of examination (Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).  

Thus, in the very least, upon remand, the RO should obtain a new etiology opinion, and furthermore, ensure that the examiner addresses the August 2012 private medical doctor note and the article in rendering the addendum opinion.  See also Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006) ("When the only medical nexus evidence is rejected because the report is confusing or appears incomplete, it may be sent back for clarification or a new report may be obtained.").


3. Entitlement to a total disability rating based on individual unemployability (TDIU).

Finally, as to the issue of entitlement to TDIU, the Board finds the TDIU issue inextricably intertwined with the claim of service connection for bilateral lower extremity neuropathy, including as secondary to service-connected bilateral pes planus, and the claim of entitlement to an increased rating in excess of 30 percent for service-connected bilateral pes planus, as the criteria for TDIU are dependent, in part, on the Veteran's service-connected disability ratings.  Thus, remand is warranted for development and consideration of the TDIU issue as well. 


Accordingly, the case is REMANDED for the following action:


1. With any necessary assistance from the Veteran, obtain any VA treatment records, dating from January 2017 to the present, that relate to treatment for his bilateral pes planus.

2. After completing the above action, schedule the Veteran for a new VA examination with a new examiner to ascertain the severity and manifestations of his service-connected bilateral pes planus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is instructed to review all pertinent records associated with the claims file, including the VA records obtained in Step 2 and the October 2017 Board video conference hearing transcript.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  Thus, the examiner is further instructed to specifically consider the Veteran's lay statements made at the October 2017 Board video conference hearing regarding the observable symptomatology of his bilateral pes planus.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected bilateral pes planus under the rating criteria. 

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use of his feet.  In this regard, the examiner must indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups. 

ANY ADDITIONAL IMPAIRMENT ON USE OR IN CONNECTION WITH FLARE-UPS SHOULD BE DESCRIBED IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.  THE EXAMINER SHOULD SPECIFICALLY DESCRIBE THE SEVERITY, FREQUENCY, AND DURATION OF FLARE-UPS; NAME THE PRECIPITATING AND ALLEVIATING FACTORS; AND ESTIMATE, PER THE VETERAN, TO WHAT EXTENT, IF ANY, SUCH FLARE-UPS AFFECT FUNCTIONAL IMPAIRMENT.  IF THE EXAMINER IS UNABLE TO CONDUCT THE REQUIRED TESTING OR CONCLUDES THAT THE REQUIRED TESTING IS NOT NECESSARY IN THIS CASE, HE OR SHE SHOULD CLEARLY EXPLAIN WHY THAT IS SO.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" (38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. Schedule the Veteran for a new VA examination with a new examiner for an examination regarding the claim for service connection for bilateral lower extremity neuropathy, including as secondary to service-connected bilateral pes planus.  

The examiner is specifically instructed to provide the following information:

(a) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's bilateral lower extremity neuropathy BEGAN IN or is related to his time in the service, yes or no?  

(b) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's bilateral lower extremity neuropathy was CAUSED BY HIS SERVICE-CONNECTED BILATERAL PES PLANUS, yes or no?  

(c) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's bilateral lower extremity neuropathy was CHRONICALLY WORSENED (AGGRAVATED BEYOND ITS NATURAL PROGRESSION) BY HIS SERVICE-CONNECTED BILATERAL PES PLANUS, yes or no?

After answering yes or no to each of the questions in the above subsections, a clear rationale for each of the opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions (including those made at the October 2017 Board video conference hearing) should be considered in giving this opinion, with page references to the evidence used in the decision.  The examiner must also explicitly address and consider the August 2012 note from a private medical doctor that states "cannot rule out possibility of flat feet causing neuropathy - other causes have been ruled out" and the September 2012 Internet print out on a potential relation between peripheral neuropathy and pes planus.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims, including the claim for entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






